 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Robert Mueller
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:18-cr-00200 LJO
11                                Plaintiff,            STIPULATION TO CONTINUE
                                                        CHANGE OF PLEA HEARING;
12   v.                                                 FINDINGS AND ORDER
13   ROBERT MUELLER ,                                   DATE: June 17, 2019
                                                        TIME: 10:15 a.m.
14                                Defendant.            JUDGE: Hon. Lawrence J. O’Neill
15

16
                                               STIPULATION
17
            COMES NOW, Defendant, Robert Mueller, by and through his attorney of record, Monica L.
18

19 Bermudez and The United States of America, by and through his counsel of record hereby stipulate as
20 follows:

21          1.     By previous order, this matter was set for change of plea on June 3, 2019.
22
            2.     By this stipulation, defendant now moves to continue the change of plea hearing to
23
     June 17, 2019 at 10:15 a.m. before the Honorable Lawrence J. O’Neill, and to exclude time
24
     between the date of this stipulation and June 17, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and
25
     3161(h)(7)(B)(i) and (iv). The government joins in this request.
26

27          3.     The parties agree and stipulate, and request that the Court find the following:

28          a.     Counsel for defendant will be on medical leave for eight weeks beginning June 3,
                                                     1
29

30
     2019. David Torres has agreed to stand in for counsel to assist in the change of plea. Mr. Torres
 1
     will be unavailable on June 3, 2019 due to attending a training seminar in New York. Mr. Torres has
 2

 3 agreed to appear on the matter on June 17, 2019 to assist with the change of plea.

 4          b.      The government does not object to, and agrees with, the requested continuance.
 5          c.      Based on the above-stated findings, the ends of justice served by continuing the case
 6
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 7
     prescribed by the Speedy Trial Act.
 8
            d.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9

10 seq., within which trial must commence, the time period of the date of this stipulation to June 17,

11 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

12 and (iv) because it results from a continuance granted by the Court at defendants’ request on the

13 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

14
     interest of the public and the defendants in a speedy trial.
15
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
16
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
17

18 a trial must commence.

19 IT IS SO STIPULATED.
20 DATED: May 30, 2019

21                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
22                                          Counsel for Defendant
                                            Robert Mueller
23

24 DATED: May 30, 2019
                                            /s/ David Gappa
25                                          DAVID GAPPA
                                            Assistant United States Attorney
26

27

28
                                                         2
29

30
                                                   ORDER
 1

 2
            IT IS SO FOUND. The time period of the date of this order to June 17, 2019, inclusive, is
 3
     deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv)
 4
     because it results from a continuance granted by the Court at defendants’ request on the basis of the
 5
     Court’s finding that the ends of justice served by taking such action outweigh the best interest of the
 6
     public and the defendant in a speedy trial.
 7

 8
     IT IS SO ORDERED.
 9

10      Dated:     May 30, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29

30
